      Case
       Case2:15-cr-00198-GMN-NJK
            2:15-cr-00198-GMN-NJK Document
                                   Document391
                                            392 Filed
                                                 Filed07/24/20
                                                       07/28/20 Page
                                                                 Page10
                                                                      1 of 1
                                                                           10




 1
                                  UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3
     United States of America,                      Case No. 2:15-CR-00198-GMN-NJK-2
 4
                     Plaintiff,                     ORDER
 5
            v.
 6
     Junzo Suzuki,
 7
                     Defendant.
 8
 9
10          Based on the statements made in Defendant's Unopposed Motion for An Order
11   Extending Pretrial Release for An Additional Sixty (60) Days Following Court Orders,
12   (ECF No. 391), the supporting Declaration, this Court’s previous Orders, (ECF Nos. 377
13   and 384), and for good cause appearing, IT IS HEREBY ORDERED that Defendant's
14   Unopposed Motion for An Order Extending Pretrial Release for An Additional Sixty Days,
15   (ECF No. 391), is GRANTED. Defendant Junzo Suzuki shall continue to remain on
16   pretrial release for a period of an additional 60 days (to October 1, 2020), under the
17   conditions outlined in the Court’s previous Order, (ECF 377).
18
19
20           Dated this 28th day of July, 2020.
21
22
23                                                    Gloria M. Navarro, District Judge
                                                      UNITED STATES DISTRICT COURT
24
25
26
